Citation Nr: 1727218	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for service-connected degenerative arthritis of the lumbar spine.  

2.  Entitlement to an increased disability rating in excess of 20 percent for service-connected status post-surgery left ankle, with degenerative joint disease.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1988 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Baltimore, Maryland.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.  

The Board previously remanded this matter in May 2016 decision for further development. At that time, the Board referred the issue of entitlement to service connection for a right ankle disability for issuance of a statement of the case. It does not appear that such action has been accomplished by the Agency of Original Jurisdiction (AOJ), and thus, this matter is again referred to the AOJ for appropriate action.

Following the Board's May 2016 remand, the AOJ in a January 2017 rating decision increased the evaluation assigned the Veteran's lumbar spine disability to 20 percent effective from March 18, 2008, and granted service connection for radiculopathy of the bilateral lower extremities.  Entitlement to a total rating based on individual unemployability had already been established effective from November 18, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was afforded VA examinations for his back disability in May 2008, August 2010, and June 2016. The United States Court of Appeals for Veterans Claims (the Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016). The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The prior VA examinations did not comply with Correia and as such, a remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

The Veteran was afforded VA examinations for his left ankle disability in August 2010 and June 2016. These examinations did not comply with Correia and as such, a remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's lumbar disability and left ankle disability. 

2. Schedule the Veteran for a VA examination to determine the severity of his lumbar disability. In accordance with Correia, the range of motion and pain levels should be tested actively and passively, in weight-bearing, nonweight-bearing, and after repetitive use. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

a. The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

b. The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

3. Schedule the Veteran for a VA examination to determine the severity of his left ankle disability. In accordance with Correia, the range of motion and pain levels should be tested actively and passively, in weight-bearing, nonweight-bearing, and after repetitive use. The examiner should also test the range of motion of the opposite undamaged non-service connected joint (right ankle).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

a. The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

b. The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




